Appeal from judgment in personal injury negligence action following a dismissal of plaintiff’s complaint for failure to proceed on the trial unanimously dismissed, *778with $30 costs and disbursements to défendanté-respondents. The Statute defines a failure to proceed with trial as a default (CPLR 3215; cf. Civ. Prac. Act, § 494-a; see 4 Weinstein-Korn-Miller, N. Y. Civ, Prac., par, 3215.02), Such a judgment on default is not appealable (CPLR 5511; Cohen and Karger, Powers of the New York Court of Appeals, § 93, especially p. 403; 7 Weinstein-Korn-Miller, N, Y. Civ, Prac., pars. 5511.10, 5511,11). Concur — Breitel, J. P., Valente, Stevens, Eager and Bastow, JJ.